BEATTY, C. J., concurring.
A cause being on trial in the superior court, a newspaper publishes what purports to be a portion of the testimony of one of the parties to the action.
The attention of the judge being called to the publication, he pronounces it grossly false from his seat on the bench. The publisher in the next issue of his paper, and while the cause is *422still on trial, reasserts the correctness of his report and in coarsely vituperative terms retorts upon the judge the accusation of falsehood. Is this a contempt of court?
The answer to this question depends, it seems to me, upon the further question, whether or not the judge, in denouncing the original report, was acting in a judicial capacity.
A true report of the proceedings of a court is not a contempt. A false report may or may not be a contempt according to circumstances. If a false report is published under such circumstances as to constitute a contempt, there is but one way to deal with the matter judicially, and that is by a regular citation or attachment and a hearing. If the court or judge undertakes to act upon the matter in any other way, his action is extrajudicial and not in his official character.
Such, it seems to me, was very clearly the case here. The attention of the judge being drawn to this publication, it was natural, and no doubt commendable, that he, believing it to be gross perversion of the facts, should so characterize it, but in so doing he was not acting as a court or judge. What he said was in no sense a part of any judicial proceeding, and the fact that he was seated on the bench at the time makes the case no different in point of law from what it would have been if his remarks had been delivered on the street or communicated in writing to the same or another newspaper.
The report of the newspaper was, therefore, not an attack upon the court or an interference with the proceedings of the court, but was an attack upon the man, for which, if it was malicious and unfounded, he had the same, and no other, means of redress that the law gives to every citizen who is the victim of a libel. The facts alleged and found in the proceeding against the petitioner do clearly establish a malicious libel, but they do not, in my opinion, constitute a contempt of court, and for that reason I concur in the judgment annulling the order.